WS IDB | Invest

Environmental and Social Review Summary (ESRS)
Mercon — Regional

Original language of the document: English
Revision’s cut-off date: February 2021

1. General Information of the Project and Overview of Scope of IDB Invest’s Review

This Project aims at supporting Mercon Coffee Group (“Mercon” or the “Company”) activities across the
coffee value chain from production and storage in countries of origin like Guatemala, Honduras, and Brazil
(countries of the Project) to transportation and commercialization in multiple destinations. This Project
prioritizes improving farmers’ access to markets and finance, provision of technical expertise, and climate-
smart considerations.

In 2017 and 2018 the Dutch Entrepreneurial Development Bank (FMO) provided three long-term loans to
support Mercon operations in Nicaragua. In 2019 the International Finance Corporation (IFC) proposed a
revolving credit facility in favor of Mercon to support its activities across the coffee value chain in
Guatemala, Honduras, Nicaragua, Brazil, and Vietnam. The Environmental and Social Review Summary
(ESRS) prepared by IFC, including implementation progress status and Environmental, Health and Safety
(EHS) road map and Correction Action Plan 2019-2021 from their lender meeting in March 2019, was
shared with IDB Invest.

The environmental and social due diligence (ESDD) process included the review of supporting information
such as: EHS policies, plans, manuals, and procedures; human resources policies; occupational health and
safety (OHS) programs; waste management information (both hazardous and non-hazardous waste, or
waste requiring special handling); procedures for monitoring and evaluating environmental conditions at
work (e.g., air, noise, and effluent emissions); and emergency response plans, among others. This process
was complemented by a site visit to Nicaragua in February 2020, to the San Carlos dry mill facility in
Matagalpa and coffee growing areas and LIFT Program. It also included meetings with Mercon’s Chief
Executive Officer, Chief Finance Officer, Finance Director, Origin Director for Latin America, Sustainability
Director, Project Manager for Central America, EHS coordinator, LIFT Coordinator, and Human Resources
Director.

2. Environmental and Social Categorization and Rationale

The Project has been classified as a Category B operation according with BID Invest’s Environmental and
Social Sustainability Policy since overall, its environmental and social risks are expected to be reversible
and capable of being mitigated through currently available technologies.

Given the Project's characteristics (in terms of the use of financial resources), in which the acquisition of
new land is not foreseen, but rather a productivity increase on already owned land and through third
parties suppliers, the possible environmental and social impacts and risks during operation and
maintenance (“O&M”) of the Project will be: (i) the production of hazardous and non-hazardous waste;
(ii) polluting atmospheric emissions (mainly dust from field preparation, the transit of vehicles and
agricultural machinery, and combustion gases from vehicles and agricultural machinery); (iii) generation
WS IDB | Invest

p.2

of industrial and domestic wastewater; (iv) occupational health and safety risks for workers; and (v) use
of resources, such as energy and water sources (surface or underground), mainly.

The Project triggers the following IFC Performance Standards (“PS”): i) PS1: Assessment and Management
of Environmental and Social Risks and Impacts; ii) PS2: Labor and Working Conditions; iii) PS3: Resource
Efficiency and Pollution Prevention; iv) PS4: Community Health, Safety, and Security; and v) PS6:
Biodiversity Conservation and Sustainable Management of Living Natural Resources.

3. Environmental and Social Context
3.1. General characteristics of the Project’s site

Mercon is a vertically integrated coffee company. Its footprint encompasses all segments of coffee value
chains, from (i) upstream Robusta production on 684 ha, as of May 2019, distributed in three farms on
the Atlantic side of Nicaragua (La Esperancita with 92 ha, San Antonio with 379 ha and San Jose with 213
ha), with a total land cover of 1,545 ha, including forest conservation area; (ii) midstream operations,
including 14 wet and dry mills - four under its own management within the Projects countries
(Nicaragua/San Carlos; Nicaragua/La Luz; Nicaragua/El Carmen; and Honduras/CIGRAH) and eight third-
party mills (Brazil/ Acaua Armazens Gerais Eireli; Brazil/ Alameda do Café; Brazil/ Cafeco Armazens Gerais
LTD; Brazil/ Dinamo Inter Agricola; Guatemala/ SUBE, S.A.; Guatemala/ Santa Rita; Guatemala/Santa
Isabel; Guatemala/RCMA) located in countries of origins to maximize value-addition and job creation and
109 warehouses (e.g. buying/collection centers); and, (iii) downstream coffee sourcing and trading
operations in nine countries (Nicaragua, Honduras, Guatemala, Brazil, Vietnam, Panama, USA (Miami) and
Europe (Spain/Netherlands).

Mercon sources raw green coffee beans from more than 9,000 third-party suppliers and distributed its
Arabica and Robusta coffee in 40 countries to end-customers (e.g., illy, Lavazza, Caffe Nero, Paulig,
Starbucks, Kraft Foods, Nestle North America). In all origins, Mercon strategy is mainly focused on small
producers but not only. An estimated 80% of its coffee suppliers are sourced from small farms (of less
than 12 ha), 15% are medium-sized farms (between 12-25 ha), and 5% are large farms (more than 25 ha),
as follow: (i) In Guatemala, the sourcing is 60% from small producers and 40% from intermediaries; (ii) In
Honduras, the sourcing is from intermediaries (small/medium) but it intends to increase its direct
relationships with small producers; (iii) In Nicaragua, the sourcing is from 5,000 small producers (no
intermediaries involved) at country-wide level; and (iv) In Brazil, the sourcing is from large cooperatives
and producers, but is based on spot purchasing in all producing coffee regions.

To comply with coffee requiring higher sustainability assurance, especially for the Robusta species,
Mercon meets voluntary Agro-commodity Standards such as: Rainforest Alliance — RFA and UTZ},
Nespresso AAA Sustainability Program?, among others.

1 By January 2018, UTZ merged with Rainforest Alliance. UTZ certification shows consumers that products have been sourced, from farm to

shop shelf, in a sustainable manner (to learn more, go to: https://utz.org/what-we-offer/certification/).
In 2003, Nespresso together with Rainforest Alliance initiated the Nespresso AAA Sustainable Quality™ Program
https://www.nespresso.com/de/en/thepositivecup/initiatives/aaa-sustainable.

2

WS IDB | Invest

p.3

Leading Innovation and Farmers Traceability (LIFT) Program

Mercon has been rolling-out an internal agronomic program entitled “Leading Innovation and Farmers
Traceability” (LIFT) since 2015. The main objective of the LIFT program is to manage the “first mile” of
Mercon’s supply chain, thus providing coffee traceability to the farm level. This program dedicated to
smallholder producers has three main pillars, (i) to increase of coffee productivity by 40% within three
years, (ii) to promote environmental management (reforestation, conservation of water resources,
protection of natural forests and soil improvements); (iii) to promote social development (education).

LIFT provides short-term, pre-harvest and harvest financing, and long-term financing for farm
rehabilitation, planting material, effluents management, technical support to achieve voluntary
certifications (e.g. Rainforest Alliance — RAF and UTZ). The LIFT program is being implemented by a team
of 32 agronomists, each supporting/having oversight of 80-100 Arabica producing farmers, and 3
agronomists for the Robusta sourcing (estimated at 300-400 suppliers on 2,500 ha). All Robusta suppliers
have been included into the Nicaragua’s LIFT program.

Overall, in 2019, 31% of total coffee volume sourced in Nicaragua are from LIFT producers
(traceable/certified), 5% of total coffee volume in Honduras are from LIFT producers (traceable/certified),
and 7.58% from LIFT producers (traceable/certified) in Guatemala. The Company is aiming to have 70% of
total sourcing from Nicaragua under its LIFT program. These strategies are under development for all
other origins.

4. Environmental Risks and Impacts and Proposed Mitigation and Compensation Measures
4.1 Assessment and Management of Environmental and Social Risks
4.1.a E&S Assessment and Management System

Mercon’s EHS Management System is in its development phase for all class of assets (farms, mills,
warehouses, and sourcing operations). Since 2017, it started establishing gradually the building blocks of
an integrated EHS management system for its operations, including (i) securing senior management
commitment to be a sustainability leader in coffee production in Nicaragua, (ii) achieving 100%
sustainable/certified sourcing from pre-financed suppliers, including rolling out the LIFT program in all
origins, (iii) adopting a Corporate Responsibility and Sustainability (CRS) policy, (iv) establishing a Board’s
CRS Sub-Committee, (v) developing and effectively implementing an OHS management system at its
Nicaraguan mills, including a Master List of EHS Standard Operating Procedures (SOPs), Working
Instructions and establishment of safe work permit system (e.g. confined space, hot work, working at
height, Lockout-Tagout - LOTO), and (vi) disclosing an annual Sustainability report.

However, to achieve compliance with international EHS Management Systems standards, Mercon shall
include: (i) implement the Farm and Supplier Codes applicable to its farming and sourcing operations; (ii)
further implementation of comprehensive multi-year environmental and OHS audits and management
plans to all operations (farms, mills, warehouses and sourcing) addressing risks and impacts (e.g. water
supply, including hydrogeological study and sustainable extraction yield, wastewater treatment, ambient
and point source air emission, solid and hazardous waste management, safe hazardous material storage)
based on internal/external EHS audits, with the preparation of Corrective Action Plans (CAPs), as
necessary; (iii) monitoring and reporting of environmental management plans, including Key Performance
WS IDB | Invest

p.4

Indicators (KPIs) allowing Mercon to assess its overall environmental compliance and performance; (iv)
finalize and implement the supply chain risk assessment and management procedures of its sourcing
operations; and (v) develop and implement EHS/labor requirements applicable to contractors, including
due diligence, monitoring oversight, and enforcement.

As part of the development of the EHS Management System, Mercon is in the process of further
consolidating a legal and regulatory registry for all applicable EHS requirements to its operations.
Therefore, to fully comply with PS-1, the Company will evaluate the integrity of the EHS Management
System in accordance with the IFC implementation Manual and Tools’. The results of this evaluation will
allow strengthening or updating the components of the corresponding EHS Management System
according to the applicable environmental, social, health, and safety requirements set forth in the
environmental and labor legislation of the countries of the Project.

4.1.b Policy

In 2018, Mercon’ Board of Directors formally adopted a Corporate Responsibility and Sustainability (CRS)
Policy. However, relevant to its sustainability framework, in 2020 Mercon developed three group-level
policies: (i) Environmental; (ii) OHS; and (iii) Stakeholder Engagement.

Also, during 2020 and early 2021, the Company defined a Farm Code, applicable for its Robusta farms in
Nicaragua, and a Supplier Code, applicable to its sourcing operations in all origins. However, Mercon had
already implemented the provisions defined in the Farm Code, using RAF, UTZ and Nespresso AAA
sustainability requirements as technical and E&S specifications for the establishment of its three Robusta
farms in Nueva Guinea, Nicaragua.

4.1.c — Identification of Risks and Impacts
4.1.c.i Direct and indirect impacts and risks

As a result of establishing and implementing a process for identifying and assessing EHS risks and impacts
for its upstream (farms), midstream (mills and warehouses) and downstream (sourcing) operations,
Mercon started in 2018 the implementation of an environmental audit program at its two mills in
Nicaragua (San Carlos and La Luz). This program will be extended to its Nicaragua (El Carmen) and
Honduras (CIGRAH) mills and the 8 rented mills in Guatemala and Brazil and the result of these audits will
be summarized into a Corrective Action Plan (CAP) with assigned budget defining the environmental
management plans to be implemented at each facility.

As it relates to OHS risk assessment, mills’ workplace risk assessment has been completed and
recommended mitigation measures (e.g., procedures, work permit, PPEs, training) have been successfully
implemented at Nicaragua San Carlos and La Luz mills, and at the rented mills in Guatemala (Sube and
Santa Rita).

For its sourcing operations, Mercon is dedicated to achieving 100% traceability of all direct (pre-financed)
third-party suppliers through mobile devices application, which provide GPS coordinates and completion

3 Environmental and Social Management System, Implementation Manual - General, IFC, version 2.1, November 2015. Environmental and Social
Management System Tools — General, IFC, version 1.2, November 2015.
WS IDB | Invest

p.S

of E&S indicators/questionnaire. This has been successfully completed in Guatemala, Honduras, and
Nicaragua.

4.1.c.ii Gender risks

Woman's gender-based violent death is the most serious expression of violence and is usually the
culmination of continuum of violence and discrimination that women face in their lifetime. In this context,
according to the Central American Integration System? (SICA), the countries of the Project, note a femicide
rate (Guatemala, 2.5; Honduras, 10.2; and Nicaragua, 1.5) significant higher that the rest of Central
America (average of 0.7, excluding El Salvador’).

Based on the above, the Company shall develop a base line study on equity, diversity, and inclusion, which
includes gender and gender-based violence (GBV) risk, in all the countries of the Project and based on the
findings elaborate a CAP to attend the critical issues. Meanwhile, internally the Company is addressing
these gender related aspects within their policies and procedures (refer to PS-2, Human resources policies
and procedures).

4.1.c.iii Climate change exposure

Precipitation patterns in Latin America are shifting, temperatures are rising, and some areas are
experiencing changes in the frequency and severity of weather extremes such as heavy rains and
droughts.

Therefore, Mercon shall develop a climate change exposure risk assessment study for its farms and supply
chains in all the origins and will provide a crop adaptation to climate change program for each coffee
variety (Robusta and Arabica).

4.1.4 Management Programs

In Nicaragua, Mercon’s milling operations are still in the process of fulfilling the Terms and Conditions of
the Environmental Licenses issued by the Ministry of Environment and Natural Resources (MARENA, for
its acronym in Spanish). Two of the three coffee mills in Nicaragua, San Carlos and La Luz, have developed
and implement an Environmental Management Programs (EMS) to comply with the environmental law
and achieve their environmental license. On the other hand, El Carmen EMS has been submitted to
MARENA for final review and approval and is still pending its environmental license. In Honduras, CIGRAH
mill received its environmental license in 2002 from the Ministry of Environment in that country.

According to the above, Mercon shall develop a compliance matrix of all legal and contractual obligations
of each existing operating facility, including: (i) the competent authority that grants the authorization or
issues the permit or license; and (ii) the issue and validity dates.

4 “Resolution Relating to the Updating of the Regional Policy on Equity and Gender Equality of the Central American Integration System

(PRIEG/SICA)"; Council of Ministers of Women of Central America and the Dominican Republic (COMMCA) XLII Regular Meeting on February
7, 2018

El Salvador is considered one of the most violent countries in Latin America, a situation that also affects women, girls, and adolescents in a
differentiated manner.
WS IDB | Invest

p.6

Also, the Company shall develop and implement a Procedure for Corporate Environmental Management
Monitoring Visits intended to define the guidelines, responsibilities, and methodology to identify, access,
update, communicate, evaluate, and follow up on compliance with legal requirements related to its
business activity, as well as to identify opportunities for improvement in the environmental performance
of each operating facility. Also, shall design a training program on the use of this procedure, for its
implementation and disclosure to all its personnel.

4.1.e Organizational Capacity and Competency

Mercon has established an organizational structure to ensure the development and effective
implementation of its sustainability strategy, namely a Board’s CRS sub-committee. This sub-committee
has the responsibility to analyze the sustainability/EHS risks and opportunities potentially impacting
Mercon’s business strategy. The coordination of this committee is under the responsibility of the
Sustainability Director, who also defines the annual sustainability programs and tools for their
implementation in all countries/operations. Mercon’s wet/dry mills and warehouses have assigned plant-
level EHS coordinator, OHS supervisors and Human Resource (HR) officers who are responsible to ensure
compliance with EHS/labor legal and regulatory requirements. In compliance with national labor
regulatory requirements, plant-level OHS Committee, composed of management and worker’s
representatives, and an Emergency Preparedness and Response Group have also been established at all
operations.

Also, Mercon sourcing team is led by an Origin Director in Latin America and the LIFT coordinators which
is composed of 35 agronomists, including 31 in Nicaragua, 2 in Honduras and 2 in Guatemala. Additional
agronomists will be recruited in the next years as the LIFT is expanding in all origins.

4.1.f | Emergency Preparedness and Response

Emergencies associated with coffee farming, milling and storage may include dust explosion, fire, chemical
spills, structural or power failures, and natural disasters. Mercon has developed and implemented an
Emergency Preparedness and Response Plan (EPRP) for the San Carlos and La Luz mills in Nicaragua, which
includes the designation of an Emergency Committee and several brigades (evacuation, first aid, fire
prevention and communication brigades). This plan identifies the areas where accidents and emergency
situations may occur, the response procedures (for fire, earthquake, flood and hurricanes, civil unrest and
theft), an inventory of the equipment and resources available and the designation of responsibilities. It is
based on best safety standards, engineering design and risk management practices, and is reviewed
annually.

In March 2016, the EPRP for the San Carlos mill was approved by the Matagalpa Fire Department, as
compliant to the technical requirements on protection against fire. Periodical emergency preparedness
training (annual) and fire drill (every semester) are provided to the personnel, including the participation
of the Local Fire Department.

Mercon has confirmed that similar EPRP exists for all locations (mills and associated warehouses) in the
countries of the Project.
WS IDB | Invest

p.7

4.1.g Monitoring and Review

To monitor the EHS performance of its farms, mills, and sourcing operations, Mercon started defining
mandatory KPls and reporting them on its three-year EHS workplan. In 2017, for its environmental
monitoring, the Company established basic KPIs to monitor energy (electricity, diesel, petrol and LPG) and
water consumption. However, to comply with PS-1, Mercon shall establish a comprehensive set of
environmental KPls to cover additional bio-physical parameters, such as: liquid effluents, solid and
hazardous waste management, ambient and point source air pollution monitoring, noise, etc.; and
performance targets, among others: estimate of Greenhouse Gas emissions and reduction targets.

Also, the Company shall develop internal annual EHS/Sustainability performance audits, carried out by
Mercon’s Sustainability Director, EHS coordinator and plant-level OHS Committees. The findings and
recommendations will be submitted to the CRS Sub-Committee for review and amendments of the
Sustainability Strategy will be performed, as needed.

Finally, Mercon undergoes regular independent audits from its coffee products off takers as part of the
implementation of the Buyers’ Supplier Code of Conduct. Recommended corrective actions have been
successfully implemented based on supporting documentation for corrective/preventive non-
conformities or are in the process of such, to maintain annual certification of third-party voluntary
standards (e.g., RFA, UTZ).

4.1.h Stakeholder Engagement

As part of its materiality assessment of 2018, Mercon has identified and mapped its main stakeholders
and has engaged into a consultation process. They also developed a Stakeholder Engagement Policy,
which is under review by Mercon Group’ CSR sub-committee.

Once this policy is approved, the Company shall implement a Stakeholder Engagement Plan (SEP) for each
country of the Project, that includes the following: (i) updated identification of all stakeholders and
affected communities (if any), who may be interested in the Project; (ii) differentiated measures to enable
the effective participation of disadvantaged or vulnerable groups; (iii) mechanism to ensure that
community representatives reflect the views of affected communities; (iv) details on how information is
shared with stakeholders; (v) details on the participatory process among affected communities and how
the grievance mechanism can be accessed.

The Company is pro-actively supporting multi-stakeholder’s sustainability coffee roundtables which are
aligned with its business model focusing on coffee farm renovation, climate resilient coffee production
through agronomic practices and seed varieties, and traceable/certified sourcing. Partnership has been
established with such roundtables and research institutions, such as Sustainable Coffee Challenge,
International Organization for Coffee, World Coffee Research, Coffee Center at University of California in
Davis.
WS IDB | Invest

p.8
4.1.1 External Communication and Grievance Mechanisms

ALA External communication

Mercon started reporting, on an annual basis, on its E&S and OHS KPIs (Sustainability Report) to all its
stakeholders using the format and indicators as prescribed by the Global Reporting Initiative’ (GRI). This
activity continues and for upcoming reports, the Company will increase its coverage to all its origins.

4.1.i.ii © Community grievance mechanism

Building on its Code of Conduct reporting mechanism and acknowledging that Mercon’s operations have
very limited potential risks and impacts on surrounding communities. However, the Company is in the
process of defining a Community Grievance Procedure, allowing stakeholders to communicate their
grievances about Mercon’s environmental and social performance. This grievance mechanism will allow
for anonymous complaints and complaints related to sexual harassment and/or to security forces. Also,
the Company will establish a logbook to record such complaint and document resolution process and
implement a Training Program on the use of this grievance mechanism, for its implementation and
disclosure to all its personnel, including contractors and subcontractors, and other stakeholders.

4.1.3 | Ongoing Reporting to Affected Communities

As mentioned before, it is not foreseen to have potential risk or impacts on local communities directly
affected by the Project. However, Mercon’s annual Sustainability Reports and grievance mechanism are
available for any community or stakeholder.

4.2 Labor and Working Conditions
4.2.a Working Conditions and Management of Worker Relationships

In February 2019, Mercon employed 650 direct (full-time) employees. In term of gender breakdown, there
is 65% male and 35% female. More than 58% of the Companies permanent workers are within the range
of 18-35 years old. During the crop season, additional workforce is hired as temporary staff, which by the
2018/19 on-peak season, reached 3,650 hires.

4.2.a.i | Human Resources Policies and Procedures

Mercon’s HR team have adopted a set of corporate values (integrity, excellence, teamwork and
entrepreneurship) and a robust corporate Human Resource Management System in 2017 which provides
a comprehensive range of policies and procedures under five main themes, namely (i) compensation and
benefits (salary administration, temporary assignment, promotions, bonus); (ii) recruitment (permanent
and temporary employees); (iii) training (assessment needs, onboarding); (iv) performance appraisal; and,
(v) compliance (e.g. overtime, vacations, maternity leave).

The reference documents for the development of its Group-level HR Policies and country-level Manual of
Procedures included the applicable Labor Code in all countries of origin, ILO Conventions, IFC PS 2, Fair

®  G-4 Guidelines
WS IDB | Invest

p.9

Labor Association, sector-based requirements as well as GRI HR related monitoring/reporting indicators.
These requirements apply to all workers (permanent and temporary) at all workplaces where Mercon
maintains management control, including its farms, mills, warehouses, and offices.

In addition, by 2016 Mercon adopted a Code of Conduct which formalize its corporate commitment
towards applying ethical standards to its employees and business partners, including contractual
agreement with employees (permanent / temporary), conflict of interest, relationship with suppliers and
service providers, professional security management practices, prohibition of sexual harassment and/or
bullying, and process of disclosing whenever non-compliance with the Code occurred.

The Group-level HR policies and country-level procedures, together with the Code of Conduct are
applicable to all permanent (indefinite term of contract) and temporary workers, including seasonal
employees. Each new employee undergoes an induction session which include the reading and signing of
his/her understanding of the HR framework and Code of Conduct. An Employee HR Handbook is given to
all employees following the induction session.

However, to fully comply with Ps-2 and address the gender and GBV within the countries where Mercon
operate, the Company will define a strategy to consider the gender related aspects, such as equal
opportunities (“gender smart policies”), sexual harassment and bullying (“respectful workplaces”), and
GBV within HR policies and procedures, Code of Conduct and Code of Ethics, including adapting their
Community Grievance Mechanism to be able to capture and address grievances related to GBV and sexual
harassment.

The HR function is led by a Human Resources Director and is composed of 24 staffs covering all
countries/operations. The respective management team in all countries of operations has the primary
responsibility to ensure that all the workplaces under their management authority adhere to Mercon HR
policies and procedures, and the head of any workplace is responsible to ensure day-to-day
implementation and operational control for the provisions described in the policy. Inspection by the
country-level labor authority also takes place annually (e.g., in Nicaragua, by the Ministry of Labor).

4.2.a.i1 | Working Conditions and Terms of Employment

Mercon complies with the labor compliance framework of each country of operation for minimum wage,
working schedule, overtime, holidays, probation period, labor contracts, for fixed (permanent employees)
and determined (temporary workers). For salaries, Mercon complies with the minimum wage salary of
the sector in each country of operation and perform salary benchmark within the coffee sector to
guarantee external competitiveness. All permanent employees are subject to the salary review policy,
that can be done every 2 years or yearly, depending on how the market information grows and the
financial situation of the Company.

Additionally, the Company provides in certain countries, complementary benefits to the employees such
as: health insurance, life insurance, transportation, employee discounts (dentists, ophthalmologist,
exercises in the office instalments, among others). For temporary workers in the mill, Mercon provides
free shuttle for employees working on night shifts and an attendance bonus for special holidays (Christmas
and New Year’s Eve) and for those working in the fields, the company can offer accommodations under
certain conditions and though a prior agreement.
WS IDB | Invest

p.10

For upcoming years, Mercon is analyzing whether it will continue to offer accommodations to the
temporary workers in the fields. In this case, to fully comply with PS-2, the Company shall develop and
implement a Workers’ Accommodation Manual, for both the Company and subcontractors’ facilities, that
defines processes and standards applicable to: (i) appropriate construction standards; (ii) provision of
adequate and sanitary living conditions; (iii) provision of appropriate leisure and health facilities; (iv) the
type of staff to manage the facility; (v) appropriate management policies, such as security and grievance
procedures; and (vi) ongoing liaison with local communities. This manual will be based on IFC/EBRD’
Guidance Note on Workers’ Accommodation, adaptable with the local context of each country where the
Company operates.

In this regard, Mercon shall implement an annual housing satisfaction survey for the inhabitants of the
Workers Accommodations Facilities to obtain direct feedback from users/beneficiaries on the facilities
most prominent aspects and the main areas of opportunity that could be addressed gradually through a
specific CAP.

4.2.a.iii Workers’ Organizations

Mercon has established policy and procedures which explicitly support the rights of freedom of
association and workers seeking collective bargaining agreement. Even though Mercon does not forbid
workers to organize themselves in a union or bargain collectively, such provision has not yet materialized
in any of Mercon operations.

4.2.a.ivNon-discrimination and Equal Opportunity

Mercon is committed to establish a work environment based on the principles of equality, non-
discrimination, and fair treatment in compliance with applicable labor code and its Code of Conduct. Such
commitment is reflected in the Group-level HR Policy against any forms of discrimination in hiring,
compensation, access to training, promotion, etc. based on race, origin, age, gender, etc.

4.2.av Grievance Mechanism

Mercon has establish a Worker's Complaint and Resolution Management Procedure which is managed
internally (“my voice”). However, to fully comply with PS-2, the Company will update and improver its
procedure to: (i) allow for anonymous complaints; (ii) allow complaints related to sexual harassment and
GBV,; (iii) ensure that all permanent, temporary, seasonal, and casual workers and contractors can access
such mechanism; (iv) disclose and communicate it throughout the organization; and (v) establish a formal
Mercon Group and plant level Grievance Committee.

The procedure will reflect, through a diagram, the steps to be taken by workers/contractors to manifest
any concerns, including through anonymous channels, contact responsible persons, engage in mediation
process, and provide timely feedback. It will also ensure that all permanent, temporary, seasonal, and
casual workers and contractors can access such mechanism, and will be included into the country-level
HR Manual of procedures and Employee Handbook.

7 European Bank for Reconstruction and Development (EBRD)
WS IDB | Invest

p.11

Awareness of this procedure will continuously take place during staff induction session. Farms, mills and
sourcing managers and supervisors will be trained to ensure effective implementation. Training to Mercon
permanent / seasonal workers of such procedure and access to logbooks will be scheduled afterwards
Finally, complainants may remain anonymous, and analysis of systemic issues will be documented and
addressed.

4.2.6 Protecting the Workforce

Mercon adopted a procedure for prohibiting use of child worker and forced labor in alignment with
applicable country-level Labor Codes in all countries of operations. As stipulated in its HR Recruitment
Policy, minimum age of employment is 18 years old for permanent and temporary workers, and all
applicants are required to present their age proofs to recruitment staff during the application process.

4.2.c | Occupational Health and Safety

All Mercon’s operations are fully automated, especially where the highest risks may be present (e.g., wet,
and dry mills), so the OHS risks are limited. Nevertheless, Mecon has adopted an OHS Policy (2016) which
strongly emphasized its commitment towards risk prevention and zero tolerance to unsafe conditions.
This policy is applicable to all workers, contractors (and sub-contractors), suppliers, and visitors.

The Company has progressively established its OHS Management System, including the development of a
comprehensive OHS Manual of Standard Operating Procedures (SOPs) — known as “Normas de Trabajo
Seguro”, including a workplace risk assessment procedure entitled “Hazard Identification and Risk
Assessment Control” which included a map of specific occupational risks and its corresponding plan of
prevention and promotion of healthy working environment, following the procedure established by the
Ministry of Labor (the evaluation was performed by independent evaluators, accredited by the Ministry
in November 2015). Each identified hazard was analyzed, according to the level of probability and severity.

Working stations have been designed to optimize safe working conditions, engineering barriers and
equipment (e.g., rubber mat at electrical panel location, etc.) have been provided to reduce noise, heat,
luminosity, and particle air in suspension while provision of Personal Protective Equipment (PPE) is being
provided to all permanent and temporary workers (e.g., overall, helmets, protective boot, and ear plugs)
based on workplace risk assessment. In addition, Mercon has established a comprehensive set of SOPs,
including work permit system, job competency and training plans to ensure implementation and
effectiveness.

The implementation of this OHS management system in Nicaragua is led by an assigned Group-level EHS
coordinator with the support of three plant-level OHS supervisors (full-time at San Carlos and La Luz mills).
In Honduras, the mill manager is responsible for OHS issues. Each mill has established an OHS Committee
(“Commission of Hygiene and Safety”) which define its annual workplan and targets and monitor its
effective implementation (e.g., budget, training plan, KPIs, maintenance of internal accident / near-miss
register, internal/external audit).

The Company has implemented a comprehensive monitoring and reporting of OHS leading indicators
(e.g., safety training, ergonomic opportunities identified and corrected, employee perception surveys,
safety audits) and OHS lagging indicators (e.g., injury frequency and severity, OSHA recordable injuries,
lost workdays, worker’s compensation cost). Also, a procedure “Reporte e Investigacion de Perdidas y
Cuasi perdidas” is completed for any accident, incident, and near-miss.
WS IDB | Invest

p.12

Due to the global emergency caused by the COVID-19 pandemic, the Company has also implemented
additional technical and administrative OHS measures based on its OHS Management System protocols,
including the development of a Manual on COVID-19 Measures, as part of its internal occupational risk
prevention services.

4.2.4 Workers Engaged by Third Parties

Due to the seasonality of coffee activities, Mercon’s operations can involve significant number of directly
contracted and sub-contracted workers (e.g., loading / unloading laborers, truck drivers). OHS and HR
officers supporting processing and sourcing teams undertake due diligence before establishing a
contractual arrangement with an HR labor agency, contractor / service provider, including registration
with Ministry of Labor, as well as complying with local labor and OHS provisions, namely payment of
worker’s legal benefits, timely payment of wages, OHS training and provisions of PPEs.

However, to fully comply with PS-2, the Company will improve its OHS Manual and Procedures to include
its due diligence procedure for a contractor’s OHS practices and will systematically include HR/OHS
provisions in contracts with labor agencies and contractors.

4.2.e Supply Chain

Mercon is in the process of formalizing a Supplier Code of Conduct, which defines the minimum standards
that their suppliers shall respect and adhere when conducting business with them on prioritized topics,
such as: harmful child / forced labor, lack of fair employment, illegal deforestation, use of banned
pesticides, among others. Also, Mercon has already implemented the building blocks of managing supply
chain risk assessment, through increasingly sourcing from third-party “sustainability” certified suppliers
(when pre-financed), such as Rainforest Alliance (RAF), UTZ, and 4C®, and first party regulation (Starbucks
Café Program) and Mercon’s own E&S Standards (LIFT).

However, to further consolidate the identification and mitigation of supply chain risk, Mercon will
undertake a risk assessment for its coffee sourcing in all origins against the “unacceptable practices”
defined in the Supplier Code of Conduct mentioned above. This assessment will provide a CAP with its
implementation schedule, as necessary.

4.3 Resource Efficiency and Pollution Prevention

4.3.a Resource Efficiency

Mercon is committed to promote efficient resource efficiency through adopting best available technology
to achieve energy and water efficiency, implementing robust environmental management practices, and

promoting climate-smart interventions (mitigation/adaptation) in its farming, milling and sourcing
operations.

8 4c Compliant Coffee is coffee that has been produced in accordance with the 4C Code of Conduct, a set of baseline sustainable practices and

principles for the production of green coffee beans. https://www.4c-services.org/
WS IDB | Invest

p.13

4.3.a.i Greenhouse Gases

Wet and dry mill consume significant energy for de-pulping, fermentation, washing, drying and de-hulling
processes. Mercon wet and dry mills source its energy from state-owned electricity utility company in all
the countries of the Project. To reduce its overall energy consumption and increase its operational
competitiveness, the Company has implemented energy efficiencies projects, including more efficient
lighting systems (LED), upgrade of compressed air system, installation of translucid roof panels and solar
panels at its San Carlos dry mill in Nicaragua. At its wet mill, El Carmen in Nicaragua, the Company installed
a methane capture project using biogas for energy production. Finally, coffee husks are being used as
feedstock for the ovens, eliminating the need for use of wood.

Mercon has recently started recording its energy (electricity, diesel, petrol, and LPG) consumption. Based
on available information in Mercon 2017/2018 CRS, total GHG emissions are estimated to be >25,000 tons
CO2 equivalent annually. Going forward, Mercon will start reporting its GHG emissions annually in its CRS
report.

4.3.a.i1 Water Consumption

Most of the coffee cherry from smallholders go through an on-site wet mill process for de-pulping,
fermentation and washing. Out of its 12 mills, Mercon has only one wet mill (Beneficio El Carmen in
Diriamba — processing capacity of this mill is 42 tons/hour). Mercon is promoting the Penagos equipment
for wet mills (called machine-assisted wet processing or mechanical demucilaging) as these are leading to
significant environmental benefits (e.g., reduction of water usage by 90% compared to traditional
“ferment-and-wash method”).

Raw water is extracted from on-site ground water wells. However, to comply with PS-3 and avoid any
impact to the water source, the Company will provide hydrogeological studies and develop a Sustainable
Water Management Plan for further operation of each well.

4.3.b Pollution Prevention
4.3.b.i Wastes

Wastewater treatment

Main consumption of process water is due to El Carmen’ wet mill (Diriamba, Nicaragua). The facility
generates significant volumes of wastewater that contains fermented sub-products (honey water) and
other waste from the coffee cherry, characterized by high BOD, high total suspended solids, and acidity.
These effluents are stored into well-confined lagoons.

Two main initiatives have been implemented by the Company to address this issue: (i) re-using water from
the first cycle into the second washing cycle; and (ii) wastewater treatment, through the project “Energy
from Coffee Waste in Central America”®. All process waters that cannot be reused is sent to an on-site
wastewater treatment plant, which objectives are: (i) produce biogas (methane) that is usable as an
alternative energy from the wet method process; and (ii) reduce surface water pollution through effective
treatment of wastewater and provide an opportunity for carbon credits. Remaining effluents are stored

9 A joint effort funded by the Dutch government and by the Consortium Climate Neutral Group (CNG), UTZ Certified, and CISA.
WS IDB | Invest

p.14

in an underground reservoir for future use in field application in farms based on strict technical
specifications (ref. RFA).

The limited domestic sewage from all operations (mills and warehouses) is collected in septic tanks and
treated on-site through a seepage field.

Solid waste

Mercon has adopted a Waste Management Procedure, where its solid waste is characterized (mostly
coffee husk, discarded sacks, straps, low-density polyethylene plastic, scrap) and its volume is registered
and monitored. Method of reducing, recycling and reuse are being prioritized and documented for all solid
waste streams, leaving the elimination or final disposal as last resource. Example, of taking advantage of
byproducts are: (i) the coffee husk collected at the dry mills are used as feedstock for the dry mill’s ovens;
and (ii) the coffee cherries from the wet-mill’s de-pulping process are being processed into flour.

4.3.b.ii Hazardous Materials Management

The Company generates very little hazardous waste, mainly in infrastructure maintenance and equipment
repair activities. Nonetheless, all its hazardous waste is collected and disposed by a licensed service
provider.

4.3.b.iii Pesticide Use and Management

Mercon, through its LIFT’s agronomist team, is providing technical assistance to small producers in the
selection and use of fertilizers and pesticides with an Integrated Pest Management approach. The
Company’s supplier use of pesticides is regulated by third-party coffee certification bodies, ensuring that
suppliers do no use WHO Class la and |b products as well as products prohibited by the Montreal Protocol
(e.g., methyl bromide). Terms and Conditions from local environmental authorities are defined for the
safe storage and use of agrochemicals at the farms. Products are fumigated for pest control using
aluminum phosphide. Fumigation, when required, is carried out in the warehouses by licensed vendors
and in compliance with local regulatory requirements.

4.4 Community Health, Safety and Security
4.4.a Community Health and Safety

Life and Fire Safty

All Mercon operations (farms, mills, warehouses) are maintained as per the local regulations. The farms,
mills and warehouses are inspected and certified by the local authorities in compliance with each
country’s fire prevention standards.

Road traffic safety

Mercon relies on transport service providers during the harvest season for its sourcing of coffee. In
Nicaragua alone, more than 1,000 providers are required each year. Therefore, the Company shall define
and implement a Road Safety Policy and Procedures in all countries of the Project, with measures to
mitigate potential impacts on affected communities based on vehicle composition, for both service
providers and their own transport.
WS IDB | Invest

p.15

4.4.5 Security Personnel

Due to challenging security status in Nicaragua, Mercon has hired armed security personnel through a
security provider (Vanguard Security S.A. - VSN) for its operations, compliant with the Nicaraguan private
security regulations (Law 903 Private Security Services). However, since 2017 the Company has adopted
security management practices, defined in the Mercon’s Safety and Security Manual for Crisis and Risk
Management. This manual includes the determination of the main risks to be addressed in terms of safety,
security, and business continuity, and fulfills the criteria for Voluntary Principles on Security and Human
Rights (VPSHR), associated to risk assessment practices on security matters.

Also, the Company has established an organizational capacity, led by the Chief of Patrimonial Security,
and management structures (including a patrimonial security supervisor and a monitoring center) for such
management.

4.5 Land Acquisition and Involuntary Resettlement

Land acquisition and involuntary resettlement do not apply as its farms, milling and sourcing operations
has not triggered any physical (resettlement) or economic displacement.

4.6 Biodiversity Conservation and Natural Habitats
4.6.a General

The risk assessment through the IFC’s Global Map for risk assessment and management of Agro-
Commodity Production (GMAP”°) classified the production and sourcing of green coffee beans in
Nicaragua, Honduras, Guatemala and Brazil as medium to high risks (Guatemala and Nicaragua risk
assessment for coffee production were not available in the 2018 version of the GMAP) due to well
documented labor issues (harmful child labor, forced labor) and/or associated conversion of
natural/critical habitats (deforestation). Therefore, Mercon developed and formalized a Supplier Code of
Conduct and a Farm Code to eliminate all unacceptable land management practices by Mercon’s own
operations and third-party supply chains.

4.6.a.1 Supply chain

For reputational risk management, as coffee production is associated with medium to high risks from a
labor and deforestation standpoint (GMAP), Mercon shall undertake risk assessment of all third-party
suppliers in all origins against the unacceptable practices defined in the Supplier Code of Conduct,
through: (i) an IBAT risk screening against presence of key biodiversity areas, including critical natural
habitats; and (ii) a Forest Loss Risk Index (FLRI, methodology developed by Olam“) to assess deforestation
risks in Mercon coffee sourcing catchments areas.

To further consolidate the identification and mitigation of supply chain risk, the Company shall develop a
road map to undertake internal risk audit using a range of industry leading third-party risk assessment

10 www.ifc.org. /GMAP

Olam Group developed the Forest Loss Risk Index (FLRI) in line with its “Living Landscapes Policy”, which is framed around putting more back
into food and farming systems than is taken out (https://www.olamgroup.com/sustainability/policies-codes-standards/living-landscapes-
policy.html)

a

WS IDB | Invest

p.16

tools (non-exhaustive) looking at seven materials areas for E&S issues associated with coffee’ production
in its countries of origin: (i) livelihoods; (ii) land; (iii) water; (iv) climate change; (v) labor; (vi) food security;
and (vii) food safety.

4.7 Indigenous Peoples

Within the coffee’ production and sourcing catchment areas of the Projects countries, there is no
expected presence of indigenous people.

However, both Mercon’s Farm Code and Supplier Code, will properly address respecting the rights of local
communities and indigenous peoples and their cultural heritage, including Free, Prior and Informed
Consent (“FPIC”) for new developments.

4.8 Cultural Heritage

Cultural heritage impacts are not foreseen as there is no expected presence of indigenous peoples or
known cultural artifacts within coffee’ production and sourcing catchment areas.

5. Local Access of Project Documentation

Information of the Company regarding sustainable growth can be accessed at the following link:
http://merconcoffeegroup.com/home/

